Citation Nr: 1728703	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for skin cancer with residual scars.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from March 1956 to December 1957, the Air Force from February 1958 to February 1962, the Army from April 1962 to April 1965, and the Navy from December 1965 to September 1967.  He died in July 2014.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2013 Decision Review Officer's (DRO) decision, by the Muskogee, Oklahoma, Regional Office (RO), which granted service connection for skin cancer with residual scars and assigned a 0 percent rating effective December 29, 2009.  The Veteran perfected a timely appeal to that decision.  

The Board notes that, in his October 2013 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing.  Subsequently, in March 2014, the Veteran withdrew his request for a videoconference hearing; instead, he requested a hearing before a Decision Review Officer (DRO).  While the record indicates that a DRO hearing was held at the RO on April 24, 2014, the Board was unable to locate a hearing transcript in the file.  Correspondence received from the RO in July 2017 suggests that the DRO conducted an informal conference rather than a hearing.  

The record also indicates that, unfortunately, in August 2014, the Veteran passed away before a decision could be made regarding his appeal.  Later, in August 2014, the appellant requested that she be substituted as the claimant in the Veteran's appeal that was pending before the Board.  In a June 2015 letter, the appellant was advised that she had been substituted in the Veteran's appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

FINDING OF FACT

The residual scars from the Veteran's skin cancer did not manifest as any "characteristics of disfigurement," were not to be painful or unstable, affected less than 6 square inches of his body..


CONCLUSION OF LAW

The criteria for an initial compensable rating for skin cancer with residual scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016).  

As noted above, the Veteran died in August 2014.  Prior to his death, he had a pending claim of entitlement to an initial compensable rating for skin cancer with residual scars.  Subsequently, in June 2015, the RO granted the Appellant's request to be substituted as the claimant for the purpose of processing this appeal to completion.  

The Board finds that VA's duty to notify under 38 C.F.R. § 3.159 (b) (1) has been met by letters from the AOJ issued to the Veteran prior to his death in January 2010, March 2010, and February 2013.  An additional letter was sent in June 2013.  In June 2015, following her application for substitution after the Veteran's death, the Appellant was issued additional correspondence which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies.  

VA also fulfilled its duty to assist the by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim.  A review of the claims file shows that the RO has obtained pertinent VA and private treatment records.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Also, prior to the Veteran's death, a VA medical examination was conducted in May 2013.  The appellant has not alleged that this examination is inadequate for rating purposes.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  He was scheduled for additional VA examinations in June 2014, but the examinations were cancelled at the Veteran's request as he reported he was too weak to report.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




II.  Initial compensable rating for skin cancer with residual scars.

The Veteran's claim for service connection for skin cancer was received in December 2009.  In a May 2013 DRO decision, the RO granted service connection for skin cancer with residual scars and assigned a noncompensable rating, effective December 29, 2009.  The Veteran filed a notice of disagreement with this evaluation in June 2013 and contends that a compensable evaluation is warranted for his service-connected skin cancer which have caused multiple scars on his face, neck and other parts of his body.  

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  Because the appellant is appealing the original assignment of a disability rating following an award of service connection, the severity of the Veteran's skin cancer and residual scars is to be considered during the entire period from the initial assignment of the rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

VA must resolve reasonable doubt in favor of the Appellant.  38 C.F.R. § 4.3.  

Diagnostic Code 7818 provides that malignant skin neoplasms are to be rated based on Diagnostic Codes 7800 through 7805, or impairment of function with a note that applied where a malignancy requires therapy that is comparable to that used for systemic malignancies.  Here, the Veteran did not have any such therapy.  

The Veteran's skin cancer with residual scars has been rated as noncompensable under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

Malignant skin neoplasms are to be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or on impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7818.  

Diagnostic Code 7800, pertaining to disfigurement of the head, face or neck, provides for an 80 percent evaluation when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

A 50 percent evaluation is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  

A 30 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  

For one characteristic of disfigurement, a 10 percent evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one- quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id., Note (1).  

Diagnostic Codes 7801 provide for compensable ratings for deep and nonlinear scars of other than the head, neck, or face that affect 6 square inches or more.  Diagnostic Code 7802 provide for a compensable rating for superficial scars that affect 6 square inches or more.  38 C.F.R. § 4.118.  

Additional evaluations are warranted based on painful or unstable scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804 evaluates scars which are unstable and painful. 38 C.F.R. § 4.118.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rating criteria provide that 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  Id. at Note (3).  

Records were received from the Texoma Dermatology clinic, including Drs. Mark Koone, Creed Stewart and Ray Thomas, dated from June 1978 to October 2009.  These records show that the Veteran received clinical attention and treatment for skin lesions; he was diagnosed with basal cell carcinoma on the right side of the nose in January 1990.  

Received in May 2012 were additional treatment reports from Texoma Dermatology Clinic, dated from January 1998 to July 2008, which show that the Veteran received ongoing clinical evaluation and treatment for skin conditions, including basal cell carcinoma involving the chest, left cheek, and left neck.  

Another statement was received from Dr. Koone, dated in September 2012, wherein he again reported that he has treated the Veteran for skin cancer and many precancerous lesions.  Dr. Koone noted that the Veteran has uncountable malignancies since he has been treating him.
 
The Veteran was afforded a VA skin examination in May 2013.  At that time, it was noted that the Veteran's skin condition was first discovered in the mid 1970's when he went to a private doctor and it was noted that skin lesions had developed in many areas of his body.  He was treated with electrocautery.  It was noted that no radiation or chemo was needed to treat the basal cell cancers.  It was further noted that the Veteran had been seeing the dermatologist every 2 months for the past 20 years; he was last seen one month prior to the examination.  The Veteran reported that 15-20 areas are treated every 2 months; his last biopsy was about a month ago.  The examiner stated that the Veteran's skin conditions do not cause scarring or disfigurement of the head, face or neck.  He did note that the Veteran has a malignant skin neoplasm.  The examiner related that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  He also reported that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  

On examination, it was noted that the Veteran did not have any listed visible skin conditions.  The examiner further noted that the Veteran does not currently have any residual conditions or complications due to the neoplasm (including metastases) or its treatment, other than those already documented in the report.  No discrete scars were found related to basal cell carcinoma.  It was reported that a scar, located on Veteran's head, face, or neck, measured 0.1 in. in length, 0.1 in. in width (0.01 in2 (0.1 cm2)overall).  It was also reported that the scar was neither hyperpigmented nor hypopigmented.  The scar was smooth on palpation.  The texture of the scar was normal.  The scar's underlying soft tissue is intact.  The scar's skin is soft and flexible.  The scar was not adherent to underlying tissue.  It was further noted that the scar was not painful and it was stable.  Photographs were attached to the examination report.  

In a statement dated in October 2013, Dr. Koone reported that the Veteran had not grown a malignant melanoma, which was excised on September 30, 2013.  He noted that the lesion was located on the right side of the neck, was a melanoma in situ, but it had been completely excised.  Subsequently, in March 2014, Dr. Koone noted that the Veteran had been treated for innumerable skin cancers including a melanoma in September 2013.  

After careful review of the evidentiary record, the Board finds that the findings do not support a compensable rating for the residual scars from skin cancer.  In the Veteran's case, the record indicates that the Veteran had residual scars on his cheek, neck, chest and dorsal of right hand.  However, there is no indication in the record that the Veteran has a scar on the head or cheek that exhibits any of the characteristics of disfigurement listed above.  Specifically, on examination in May 2013, the examiner noted that the Veteran's skin conditions do not cause scarring or disfigurement of the head, face or neck.  On examination, it was also noted that the Veteran did not have any listed visible skin conditions.  The examiner further noted that no discrete scars were found related to basal cell carcinoma.  Consequently the Veteran is not entitled to a compensable rating under Diagnostic Code 7800, 7801, or 7803.  There is no indication of limitation of function or any other disabling effects of this condition so a rating under Diagnostic Code 7805 is not warranted.  .  

In order to receive the minimum compensable rating under diagnostic code 7804, the evidence must reflect that the Veteran had one or two scars that are unstable or painful.  As noted above, it was reported that the Veteran had one scar which was not painful and was described as being stable.  Therefore, the evidence of record does not reflect that the Veteran's residual scars were either unstable or painful to warrant a compensable rating under DC 7804.  

In sum, neither the Veteran nor the Appellant submitted any competent evidence to indicate he suffers residuals of basal cell carcinoma that result in a painful or unstable scar or at least one characteristic of disfigurement or other disabling effect.  The Board acknowledges the Veteran's contentions that his service-connected disability warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable evaluation throughout the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).  

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disability (e.g., a scar that is not painful or unstable or result in any functional impairment) are contemplated by the rating criteria and the evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

	(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable rating for skin cancer with residual scars is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


